Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement


1.	The information disclosure statement (IDS) submitted on 01/28/2021 has been considered by Examiner and made of record in the application file.

Claim Rejections - 35 USC §103


2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-2, 4-6, 8-9, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rybakov et al. (U.S. PAT. 10,824,940 hereinafter, “Rybakov”) in view of Huang et al. (U.S. PUB. 2020/0126584, hereinafter, “Huang”).

Consider claim 1, Rybakov teaches a computer-implemented method, comprising: generating output data by a generator neural network based on a set of parameters, wherein the generator neural network comprises one or more layers that each output features to a subsequent layer of the one or more layers (col. 6, line 36 through col. 7, line 6); identifying first features associated with a first layer of the one or more layers and second features associated with a second layer of the one or more layers (col. 4, lines 5-43).
Rybakov does not explicitly show that selecting a first modification with respect to the first features; computing a second modification with respect to the second features, wherein the second modification is consistent with the first modification; computing a regularization loss based on the second modification; and updating the set of parameters to reduce the regularization loss.
In the same field of endeavor, Huang teaches selecting a first modification with respect to the first features (page 4 [0053]); computing a second modification with respect to the second features, wherein the second modification is consistent with the first modification (page 4 [0053]); computing a regularization loss based on the second modification (page 11 [0119]); and updating the set of parameters to reduce the regularization loss (page 11 [0123]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to use, selecting a first modification with respect to the first features; computing a second modification with respect to the second features, wherein the second modification is consistent with the first modification; computing a regularization loss based on the second modification; and updating the set of parameters to reduce the regularization loss, as taught by Huang, in order for transforming audio content into images.

Consider claim 2, Huang further teaches wherein selecting the first modification comprises selecting each component of the first modification randomly (page 4 [0053]).

Consider claim 4, Rybakov further teaches wherein the generator neural network is a style-based generator neural network (col. 4, lines 5-43).

Consider claim 5, Rybakov further teaches wherein the first features are the output data and the second features are a style signal (col. 4, lines 5-43).

Consider claim 6, Rybakov further teaches wherein the first features are intermediate data and the second features are a style signal (col. 4, lines 5-43).

Consider claim 8, Rybakov further teaches wherein generating the output data by the generator neural network comprises computing the second features before computing the first features (col. 16 lines 42-61).

Consider claim 9, Rybakov further teaches wherein computing the second modification comprises: computing an inner product between the first features and the first modification (col. 4, lines 5-43); and differentiating the inner product with respect to the second modification (col. 4, lines 5-43).

Consider claim 15, Huang further teaches wherein at least one of the steps of generating, identifying, selecting, computing the second modification, computing the regularization loss, or updating is performed within a cloud computing environment (page 4 [0053]).

Consider claim 16, Huang further teaches wherein at least one of the steps of generating, identifying, selecting, computing the second modification, computing the regularization loss, or updating is performed on a server or in a data center to generate an image, and the image is streamed to a user device(page 14 [0153]-[0154]).

Consider claim 17, Huang further teaches wherein at least one of the steps of generating, identifying, selecting, computing the second modification, computing the regularization loss, or updating is performed to generate an image used for training, testing, or certifying a neural network employed in a machine, robot, or autonomous vehicle (page 14 [0153]-[0154]).

Consider claim 18, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 18.

Consider claim 19, the previous rejections of claim 2 apply mutatis mutandis to corresponding claim 19.

Consider claim 20, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 20.

4.	Claims 3 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rybakov in view of Huang and further in view of Kaushal et al. (U.S. PUB. 2010/0138026, hereinafter, “Kaushal”).

Consider claim 3, Rybakov and Huang in combination fail to teach wherein the first modification is selected from a Gaussian distribution of random values.
However, Kaushal teaches wherein the first modification is selected from a Gaussian distribution of random values (pages 17-18 [0117]).
Therefore, it is obvious to one of ordinary skill in the art at the time the invention was made to incorporate the disclosing of Kaushal into view of Rybakov and Huang, in order to extract a set of recipe parameters provided a set of input material measurement(s) and a set of asset target metrics for a manufactured product. 

Consider claim 10, Kaushal further teaches wherein computing the regularization loss comprises computing a magnitude of the second modification (page 23 [0143]).

Consider claim 11, Kaushal further teaches wherein computing the regularization loss further comprises comparing the magnitude against a reference value (page 9 [0073]).

Consider claim 12, Kaushal further teaches wherein the reference value is a constant (page 13 [0095]).

Consider claim 13, Kaushal further teaches computing the reference value as an average of the magnitude and additional magnitudes over several executions of the generator neural network (pages 17-18 [0117]).

Consider claim 14, Kaushal further teaches wherein updating the set of parameters brings the magnitude closer to the reference value (pages 17-18 [0117]).

Allowable Subject Matter

5.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Consider claim 7, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein computing the second modification comprises: modifying the first features according to the first modification to yield modified first features; re-computing the second features based on the modified first features to yield modified second features; and computing the second modification as the difference between the second features and modified second features, in combination with other limitations, as specified in the independent claim 1.

Conclusion


6.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN H NGUYEN/Primary Examiner, Art Unit 2649